Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 02/28/2022 has been entered.  Claims 1-2, and 6-20 remain pending in the application. Claims 1,2, 6-8 and 20 have been amended and claims 3-5 have been canceled by the Applicant. Claim 12 was previously withdrawn.  Previous Claims 1-11 and 16-20 rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of Applicant’s amendments to claims 1 and 20. Claims 1-2, and 6-20 are found allowable. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes an/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with Ebenesar D. Thomas, Agent, of record at 202-2937060 on 03/11/2022 (see attached interview summary).

Amendment
The claims are amended as follows: 

Claim 20. A holographic display device comprising: 
a holographic display; and 
a field lens comprising: 
a plurality of anisotropic diffractive lenses including a first anisotropic diffractive lens configured to function as a lens with respect to light having a first polarization and a second anisotropic diffractive lens configured to function as a lens with respect to light having a second polarization orthogonal to the first 
wherein, for each of the plurality of anisotropic diffractive lenses, a product of a wavelength of light and a focal length of the respective anisotropic diffractive lens with respect to the wavelength is a fixed characteristic value, and 
10wherein each of the plurality of anisotropic diffractive lenses is configured to function as a converging lens that converges the light towards a point based on the light having the first polarization and function as a diverging lens that diverges the light away from the point based on the light having the second polarization, 

wherein the first wavelength selective polarization modulation device is provided on an optical path in front of the first anisotropic diffractive lens, and the first wavelength selective polarization modulation device is configured to output a first color light having the first polarization towards the first anisotropic diffractive lens, and a second color light having the second polarization orthogonal to the first polarization towards the first anisotropic diffractive lens, and 
wherein the second wavelength selective polarization modulation device provided between the first anisotropic diffractive lens and the second anisotropic diffractive lens, and the second wavelength selective polarization modulation device is configured to output the first color light, in which, the polarization is changed to the second polarization, and output the second color light, in which, the polarization of the second color light is changed to the first polarization. 


Allowable Subject Matter

Claims 1-2, and 6-20 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1,  directed towards a holographic display, the closest cited prior art of Kroll teaches (see Figs. 1-11) such a holographic display device (i.e. as combined light modulator device and  holographic display for reconstruction of 3D scene, e.g. Abstract, paragraphs [01-03, 17-22, 80-89, 113-115, 151-166], as depicted in e.g. Figs 1, 11) comprising: 
a holographic display configured to reproduce a three-dimensional (3D) image (i.e. holographic display for reconstruction of 3D scene, e.g. parts 100, 200, 300, 400, 500, 600, 700, 900, see abstract, paragraphs [01-03, 113-115, 151-166], as depicted in e.g. Figs 1, 11); and 
a field lens configured to focus the 3D image reproduced by the holographic display (i.e. as field lens 700 in e.g. illumination device 300, and/or light affecting means 500,600, paragraphs [69-73, 80, 87, 115, 156-158]), 
wherein the field lens comprises a plurality of anisotropic diffractive lenses including a first anisotropic diffractive lens (i.e. as field lens incudes stack with multiple layers units as  591,593,594 including polarization gratings 593 in conjunction with its polarization modifying elements e.g. 591,594, functioning as lens for light given polarization e.g. circular left/right handed polarization, as taught in e.g. paragraphs [69-73, 151-152, 156-162, 87]) configured to function as a lens with respect to light having the first polarization and a second anisotropic diffractive lens configured to function as a lens with respect to the light having the second polarization orthogonal to the first polarization (as multiple layers 591,593,594 in stack each with 593 with polarizers e.g. 591, 593, volume hologram 592 are configured to function as field lens with respect to light, e.g. wave front 450 having left-handed and/or having right-handed circular polarization, see e.g. paragraphs [69-73, 80,152-162, 84-89], as depicted in Figs. 1, 11), and 
and a plurality of wavelength selective polarization modulation devices (i.e. in stack each layers 591,593,594 is with 591,594  filed lens with wavelength-specific compensations, and their corresponding polarization gratings 593, paragraphs [151-152, 158-162, 87]) 
comprising a first wavelength selective polarization modulation device and a second wavelength selective polarization modulation device (e.g. 591 and 594  with wavelength-specific compensations, and their corresponding polarization gratings 593, paragraphs [151-152, 158-162, 87]),
wherein each of the plurality of anisotropic diffractive lenses (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to function as a converging lens that converges the light towards a point based on the light having the first polarization (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, paragraphs [69-73, 80, 151-152, 156-162, 115, 84-89]), 
 wherein the first wavelength selective polarization modulation device is provided on an optical path in front of the first anisotropic diffractive lens (e.g. as 591 is in front of 593, see Fig. 11, (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [151-152, 156-162]), and the first wavelength selective polarization modulation device is configured to output a first color light having the first polarization towards the first anisotropic diffractive lens (i.e. as 591 is switchable controllable polarizer, paragraphs [151-153, 156-162]), and a second color light towards the first anisotropic diffractive lens (i.e. as 591 is switchable controllable polarizer for wavelength range compensation , paragraphs [151-153, 156-162]), and wherein the second wavelength selective polarization modulation device provided between the first anisotropic diffractive lens and the second anisotropic diffractive lens (i.e. as stack has multiple 591,593,594 layers/units, the 594 is between one 593 and the next one 593 grating, paragraphs [156-162]), and the second wavelength selective polarization modulation device is configured to output the first color light, in which, the polarization is changed to the second polarization (i.e. as 594 is switchable controllable polarizer, paragraphs [151-153, 156-162], and output the second color light (i.e. as 594 is switchable controllable polarizer for wavelength range compensation , paragraphs [151-153, 156-162]). Kroll is silent that each of polarization gratings (593 with 591,594,592) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (However, it is noted that polarization gratings 593 with 591,594,592, are configured as active or passive liquid crystal based polarization gratings, in which the liquid crystals are adequately prepared and aligned/controlled and can deflect light into different direction , see paragraphs [84-90, 69-73, 151-152, 156-162]).  But, Escuti teaches in the same field of invention of polarization conversion systems with geometric phase holograms (see Figs. 1-5, Title, Abstract, paragraphs [02, 10-22, 25-26, 89-92, 95]) and further teaches that liquid crystal based anisotropic diffractive lens (i.e. as liquid crystal based geometric phase hologram(s) 110, 115, paragraphs [ 25-26, 89-92, 95]) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (i.e. as liquid crystal based geometric phase holograms, e.g. 110 and/or 115 functions as diffraction lens that defocuses away from a point the light having second polarization, e.g. left circular polarization light, while it also focuses towards the point  the light of first circular polarization e.g. right circular polarization light, paragraphs [ 25-26, 89-92, 95] as depicted in e.g. Figs. 1, 5-6, therefore providing focusing of one circular polarization and defocusing an orthogonal circular polarization, which can be implemented as polarization dependent lens function). Thus,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Escuti of configuring liquid crystal based geometric phase holograms as diffraction lenses to configure diffractive lenses as liquid crystal polarization gratings of Kroll to function also as diverging lens with respect to the light having the second polarization, in order to provide besides focusing of one circular polarization also defocusing of an orthogonal circular polarization, enabling implementation as polarization dependent lens function (see Escuti, paragraphs [14, 25-26, 92]). 
However, regarding claim 1, the prior art cited prior art of Kroll taken alone and in combination with the cited prior art of Escuti fails to anticipate or fairly suggest such as holographic display device including the specific arrangement where the first wavelength selective polarization modulation device outputs the second color light which has the second polarization orthogonal to the first polarization, and where the second wavelength selective polarization modulation device outputs the second color light, in which, the polarization of the second color light is changed to the first polarization, and in combination with all other recited limitations of claim 1. As noted while switchable polarizers 591 and 594 offer compensation for effects based on angle and wavelength range, they do not function in the above noted manner, and moreover, the wavelength selectivity is also shared with the gratings 593. Additional modifications of the switchable polarizers may affect their functionality and functionality of the entire holographic display device. 

With respect to claims 2, 6-12, and 16-19, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding independent claim 20,  similarly to claim 1, is directed towards a holographic display device, the closest cited prior art of Kroll teaches (see Figs. 1-11) such a holographic display device (i.e. as combined light modulator device and  holographic display for reconstruction of 3D scene, e.g. Abstract, paragraphs [01-03, 17-22, 80-89, 113-115, 151-166], as depicted in e.g. Figs 1, 11) comprising: 
a holographic display (i.e. holographic display for reconstruction of 3D scene, e.g. parts 100, 200, 300, 400, 500, 600, 700, 900, see abstract, paragraphs [01-03, 113-115, 151-166], as depicted in e.g. Figs 1, 11); and 
a field lens configured to focus the 3D image reproduced by the holographic display (i.e. as field lens 700 in e.g. illumination device 300, and/or light affecting means 500,600, paragraphs [70-73, 80, 87, 115, 156-158]) comprising a plurality of anisotropic diffractive lenses (i.e. as polarization gratings 593 (included in stack) each with varying grating periods, and working in conjunction with its polarization modifying elements e.g. 591,594, and volume hologram 592see e.g. paragraphs [153-163, 84-90]),
including a first anisotropic diffractive lens (i.e. as field lens incudes stack with multiple layers units as  591,593,594 including polarization gratings 593 in conjunction with its polarization modifying elements e.g. 591,594, functioning as lens for light given polarization e.g. circular left/right handed polarization, as taught in e.g. paragraphs [69-73, 151-152, 156-162, 87]) configured to function as a lens with respect to light having the first polarization and a second anisotropic diffractive lens configured to function as a lens with respect to the light having the second polarization orthogonal to the first polarization (as multiple layers 591,593,594 in stack each with 593 with polarizers e.g. 591, 593, volume hologram 592 are configured to function as field lens with respect to light, e.g. wave front 450 having left-handed and/or having right-handed circular polarization, see e.g. paragraphs [69-73, 80,152-162, 84-89], as depicted in Figs. 1, 11), and 
a plurality of wavelength selective polarization modulation devices (i.e. in stack each layers 591,593,594 is with 591,594  filed lens with wavelength-specific compensations, and their corresponding polarization gratings 593, paragraphs [151-152, 158-162, 87]) comprising a first wavelength selective polarization modulation device and a second wavelength selective polarization modulation device (e.g. 591 and 594  with wavelength-specific compensations, and their corresponding polarization gratings 593, paragraphs [151-152, 158-162, 87]),
wherein, for each of the plurality of anisotropic diffractive lenses (polarization gratings 593 in layers, stack), a product of a wavelength of light and a focal length of the respective anisotropic diffractive lens with respect to the wavelength is a fixed characteristic value (i.e. as each of  layers with 593 (and 591,594) having foci and as filed lens operating for wavelength-specific compensations, their product of a wavelength and each focus is fixed value, see paragraphs [151-152, 158-162, 113, 87, 71-72, 75-76]),
wherein each of the plurality of anisotropic diffractive lenses (i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [69-73,80, 151-152, 156-162, 84-89, 71]) is configured to function as a converging lens that converges the light towards a point based on the light having the first polarization (as each of polarization gratings 593 (in conjunction with its polarization modifying elements e.g. 591,594) focuses light of first polarization , e.g. left- right polarized light from e.g. each 591 polarizer to a point, e.g. each different point, paragraphs [69-73, 80, 151-152, 156-162, 115, 84-89]), 
 wherein the first wavelength selective polarization modulation device is provided on an optical path in front of the first anisotropic diffractive lens (e.g. as 591 is in front of 593, see Fig. 11, i.e. stacks with each layer polarization gratings 593 with polarization modifying elements e.g. 591,594, 592, paragraphs [151-152, 156-162]), and the first wavelength selective polarization modulation device is configured to output a first color light having the first polarization towards the first anisotropic diffractive lens (i.e. as 591 is switchable controllable polarizer, paragraphs [151-153, 156-162]), and a second color light towards the first anisotropic diffractive lens (i.e. as 591 is switchable controllable polarizer for wavelength range compensation , paragraphs [151-153, 156-162]), and 
wherein the second wavelength selective polarization modulation device provided between the first anisotropic diffractive lens and the second anisotropic diffractive lens (i.e. as stack has multiple 591,593,594 layers/units, the 594 is between one 593 and the next one 593 grating, paragraphs [156-162]), and the second wavelength selective polarization modulation device is configured to output the first color light, in which, the polarization is changed to the second polarization (i.e. as 594 is switchable controllable polarizer, paragraphs [151-153, 156-162], and output the second color light (i.e. as 594 is switchable controllable polarizer for wavelength range compensation , paragraphs [151-153, 156-162]). 
Kroll is silent that each of polarization gratings (593 with 591,594,592) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (However, it is noted that polarization gratings 593 with 591,594,592, are configured as active or passive liquid crystal based polarization gratings, in which the liquid crystals are adequately prepared and aligned/controlled and can deflect light into different direction , see paragraphs [84-90, 69-73, 151-152, 156-162]).  But Escuti teaches in the same field of invention of polarization conversion systems with geometric phase holograms (see Figs. 1-5, Title, Abstract, paragraphs [02, 10-22, 25-26, 89-92, 95]) and further teaches that liquid crystal based anisotropic diffractive lens (i.e. as liquid crystal based geometric phase hologram(s) 110, 115, paragraphs [ 25-26, 89-92, 95]) is configured to function as a diverging lens that diverges the light away from the point based on the light having the second polarization (i.e. as liquid crystal based geometric phase holograms, e.g. 110 and/or 115 functions as diffraction lens that defocuses away from a point the light having second polarization, e.g. left circular polarization light, while it also focuses towards the point  the light of first circular polarization e.g. right circular polarization light, paragraphs [ 25-26, 89-92, 95] as depicted in e.g. Figs. 1, 5-6, therefore providing focusing of one circular polarization and defocusing an orthogonal circular polarization, which can be implemented as polarization dependent lens function). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Escuti of configuring liquid crystal based geometric phase holograms as diffraction lenses to configure diffractive lenses as liquid crystal polarization gratings of Kroll to function also as diverging lens with respect to the light having the second polarization, in order to provide besides focusing of one circular polarization also defocusing of an orthogonal circular polarization, enabling implementation as polarization dependent lens function (see Escuti, paragraphs [14, 25-26, 92]).
However, regarding claim 20, the prior art cited prior art of Kroll taken alone and in combination with the cited prior art of Escuti fails to anticipate or fairly suggest such as holographic display device including the specific arrangement where the first wavelength selective polarization modulation device outputs the second color light which has the second polarization orthogonal to the first polarization, and where the second wavelength selective polarization modulation device outputs the second color light, in which, the polarization of the second color light is changed to the first polarization, and in combination with all other recited limitations of claim 1. As noted while switchable polarizers 591 and 594 offer compensation for effects based on angle and wavelength range, they do not function in the above note manner, and moreover, the wavelength selectivity is also shared with the gratings 593. Additional modifications of the switchable polarizers may affect their functionality and functionality of the entire holographic display device. 

The reasons for allowance of claim 13 were previously provided (see e.g. Office Action dated 12/02/2021) and are stated below for completeness.

Regarding independent claim 13,  directed towards a holographic display device, the coolest cited prior art of Kroll teaches such a holographic display device as Kroll teaches holographic display device (i.e. as combined light modulator device and  holographic display for reconstruction of 3D scene, e.g. Abstract, paragraphs [01-03, 17-22, 80-89, 113-115, 151-166], as depicted in e.g. Figs 1, 11) comprising: 
a holographic display configured to reproduce a three-dimensional (3D) image (i.e. holographic display for reconstruction of 3D scene, e.g. parts 100, 200, 300, 400, 500, 600, 700, 900, see abstract, paragraphs [01-03, 113-115, 151-166], as depicted in e.g. Figs 1, 11); and 
a field lens configured to focus the 3D image reproduced by the holographic display (i.e. as field lens 700 in e.g. illumination device 300, and/or light affecting means 500,600, paragraphs [69-73, 80, 87, 115, 156-158]), 
wherein the field lens comprises: 
a plurality of anisotropic diffractive lenses (i.e. as field lens incudes stack with layers including polarization gratings 593 in conjunction with its polarization modifying elements e.g. 591,594, functioning as lens for light given polarization e.g. circular left/right handed polarization, as taught in e.g. paragraphs [69-73, 151-152, 156-162, 87]) each configured to function as a lens with respect to at least one of light having the first polarization and the light having the second polarization orthogonal to the first polarization (as 593 with polarizers e.g. 591, 593, volume hologram 592 are configured to function as field lens with respect to light, e.g. wave front 450 having left-handed and/or having right-handed circular polarization, see e.g. paragraphs [69-73, 80,152-162, 84-89], as depicted in Figs. 1, 11), and
a plurality of wavelength selective polarization modulation devices (i.e. layers with 591,594 in stack of filed lens with wavelength-specific compensations, and their corresponding polarization gratings 593, paragraphs [151-152, 158-162, 87]) each arranged between two of the plurality of anisotropic diffractive lenses (i.e. due to layers with 593 and 591,594 in stack of filed lens having wavelength-specific compensations, paragraphs [151-152, 158-162, 69]), 
wherein the plurality of anisotropic diffractive lenses comprise a first anisotropic diffractive lens, a second anisotropic diffractive lens, and a third anisotropic diffractive lens (i.e. as different neighboring stacks with polarization gratings 593 and their polarizers 591,594 and volume holograms 592, optimized for different wavelength range, e.g. red, green, blue,  paragraphs [155-163, 142, 75]),
wherein the field lens further comprises a polarization forming unit configured to polarize at least one color of light incident on the polarization forming unit (i.e. as e.g. first layer with polarizer 591, and vol. hologram 592 also with 593, 594 in stack of filed lens for wavelength-specific compensation, for polarizing specific incident wavelength,  paragraphs [156-163, 75, 113,151-152]), such that a first anisotropic diffractive lens (first 593 in stack) of the plurality of anisotropic diffractive lenses functions as a lens with respect to at least one color of light incident on the field lens (i.e. as e.g. first layer with first polarization grating 593 in stack of filed lens for functions as lens for color/wavelength of incident wavelength, see paragraphs [156-163, 75, 113, 151-152]), 
wherein the polarization forming unit comprises a first wavelength selective polarization modulation device (e.g. first 591 in the first stack), disposed on an optical path in front of the first anisotropic diffractive lens such that a polarization of at least a first color of light incident onto the field lens has one of the first polarization or the second polarization orthogonal (i.e. as e.g. first layer with polarizer 591 in first stack of  stacks of filed lens for first wavelength-specific compensation, for polarizing specific incident wavelength/range to left- or right circularly polarized light, paragraphs [152, 156-163, 75, 113]), 
wherein the plurality of wavelength selective polarization modulation devices comprise: a second wavelength selective polarization modulation device disposed between the first anisotropic diffractive lens and the second anisotropic diffractive lens (e.g. first 594 in the first stack and/or first 591 of the second stack, between 593’s of first and second stacks, paragraphs 152, 455-163]); and a third wavelength selective polarization modulation device disposed between the second anisotropic diffractive lens and the third anisotropic diffractive lens (e.g. first 594 in the second stack and/or first 591 of the third stack, between 593’s of second and third  stacks, where each stack is optimized for different wavelength region e.g. red, green, blue, see paragraphs [152, 455-163, 75, 113]).  
However, regarding claim 13, the prior art cited prior art of Kroll taken alone and in combination with the cited prior art of Escuti fails to anticipate or fairly suggest such as holographic display device including the specific arrangement where 
wherein a value cl is a product of a wavelength of light incident on the first anisotropic diffractive lens and a focal length of the first anisotropic diffractive lens at the wavelength incident thereon, a value c2 is a product of a wavelength of light incident on the second 6 anisotropic diffractive lens and a focal length of the second anisotropic diffractive lens at the wavelength incident thereon, and a value c3 is a product of a wavelength of light incident on the third anisotropic diffractive lens and a focal length of the third anisotropic diffractive lens at the wavelength incident thereon; 
wherein a total focal length of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device, with respect to a first color of light having a wavelength of 1 is  ftotal_1; a total focal length of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device, with respect to a second color of light having a wavelength of  is  ftotal_2; and a total focal length of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device, with respect to a third color of light having a wavelength of 3 is  ftotal_3; and 
wherein modulation coefficients indicating modulation states of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device and an unique the unique characteristic values cl, c2, and c3 satisfy a same focal length f=ftotal_1= ftotal_2= ftotal_3 with respect to the first color of light, the second color of light, and the third color of light and thus satisfy an Equation below 
[Equation]

    PNG
    media_image1.png
    57
    287
    media_image1.png
    Greyscale

wherein mij is a modulation coefficient indicating the modulation states of the first wavelength selective polarization modulation device, the second wavelength selective polarization modulation device, and the third wavelength selective polarization modulation device and functioning when a color light of an ith wavelength passes through a jth anisotropic diffractive lens, and in combination with all other claimed limitations of claim 13. More there is no additional teachings or motivations to modify the polarization diffractive elements of Kroll such that they would satisfy the above conditions.  

With respect to claims 14-15, these claims depend on claim 13 and are allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIN PICHLER/            Primary Examiner, Art Unit 2872